957 A.2d 876 (2008)
289 Conn. 913
Charles COLEMAN
v.
COMMISSIONER OF CORRECTION.
Supreme Court of Connecticut.
Decided September 10, 2008.
David J. Reich, special public defender, in support of the petition.
Melissa Patterson, deputy assistant state's attorney, in opposition.
The petitioner Charles Coleman's petition for certification for appeal from the Appellate Court, 108 Conn.App. 886, 949 A.2d 536 (2008), is denied.
SCHALLER, J., did not participate in the consideration of or decision on this petition.